Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Arguments filed 7 September 2022 have bene fully considered but are note persuasive. Applicant argues Ko fails to disclose the gate electrode of the transistor T6_t is connected to other components in a pixel. The Office disagrees with applicant’s characterization of the claim language. The rejection states “control transistor T6_T with gate coupled to fist node via T6_T and T1”. The Office notes the claims make no mention of any “direct” connections between elements of the pixel in claims 1 and 17, nor is there any specific functionality claimed that would require the pixel to operate in any certain way, rather just a general connection between various parts of a pixel. Further, with regard to claim 8, in view of Ko Fig. 7, the second gate electrode 125a extends horizontally from 125f_T (first gate electrode), as clearly shown in Ko Fig. 7. As such, the claims are not patentably distinct.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2015.0015468).
Regarding claim 1, Ko disclose:
A pixel, comprising: 5a driving transistor comprising a gate electrode coupled to a first node, a first electrode coupled to a first power line, and a second electrode coupled to a second node; a control transistor comprising a gate electrode coupled to the first node, a first electrode coupled to the second node, and a second electrode that is different from the 10first electrode; a first emission unit comprising at least one light-emitting element coupled between the second electrode of the control transistor and a second power line; and a second emission unit comprising at least one light-emitting element coupled between the second node and the second power line, 15wherein the second electrode of the control transistor is coupled to a first electrode of the first emission unit (see Fig. 2; drive transistor T1 with gate coupled to first node N12 and first power line ELVDD via T5_T; control transistor T6_T with gate coupled to fist node via T6_T and T1; first electrode coupled to second node N13; first emission unit with at least one OLED1 between second electrode of T6_T and second power line ELVSS; emission unit B with at least one OLED2 between second node N13 and second power line ELVSS; where second electrode of T6_T is coupled to first emission unit).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Ko further disclose:
the driving transistor controls a driving current flowing to the control transistor and to the second emission unit in 20response to a voltage of the first node (see Fig. 2; [0076]; T1 controls driving current flowing to T6_T and to second emission unit B)
Regarding claim 3, the rejection of claim 2 is incorporated herein. Ko further disclose:
the driving current comprises a first driving current flowing through the control transistor and the first emission unit, and a second driving current flowing through the second emission unit (see Fig. 2; where first driving current goes through T and second driving current goes through B)
Regarding claim 4, the rejection of claim 3 is incorporated herein. Ko further disclose:
a magnitude of the first driving current and a magnitude of the second driving current are different from each other (see Fig. 2; magnitudes differ depending on status of T6_T or T6_B).
Regarding claim 5, the rejection of claim 3 is incorporated herein. Ko further disclose:
a magnitude of the first driving current is less than a magnitude of the second driving current when the pixel is driven at a low grayscale level (see Fig. 2; where when T6_T is off and T6_B is on, the current magnitude is less in T and is considered a “low grayscale level”). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Ko further disclose:
a first scan line through which a first scan signal is supplied; a second scan line through which a second scan signal is supplied; a data line through which a data voltage is supplied; 10a sensing line through which a sensing voltage is supplied for a sensing period; a switching transistor comprising a gate electrode coupled to the first scan line, a first electrode coupled to the data line, and a second electrode coupled to the first node; and a sensing transistor comprising a gate electrode coupled to the second scan 15line, a first electrode coupled to the sensing line, and a second electrode coupled to the second node (see Fig. 2; first scan line 121; second scan line 122; data line 171; ‘sensing line’ 174, sensing voltage Vint; switch transistor T2 coupled to data line 171 and first node N12; sensing transistor T4 coupled to second scan line 122 and second node N13 via T3).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Ko further disclose:
a first storage capacitor coupled between the first node and the second node; 20and a second storage capacitor coupled between the first node and a first electrode of the first emission unit (see Fig. 2; first storage capacitor Cst between N12 and N13 via T5_T and T1; second storage capacitor Cst between N13 and first electrode of T via T3 and T6_T).

Regarding claim 8, Ko disclose:
A display device, comprising: 25a base layer; a semiconductor layer on the base layer and comprising a first semiconductor and a second semiconductor; a gate insulating layer covering the semiconductor layer; -39-1207500/306474 a gate electrode layer on the gate insulating layer and comprising a first gate electrode, which partially overlaps the first semiconductor, and a second gate electrode, which partially overlaps the second semiconductor; 5an interlayer insulating layer covering the gate electrode layer; and an upper electrode layer on the interlayer insulating layer and comprising a first source electrode coupled to a source region of the first semiconductor, a first drain electrode coupled to a drain region of the first semiconductor, and a second source electrode coupled to a source region of the second semiconductor, 10wherein the first semiconductor, the first gate electrode, the first source electrode, and the first drain electrode constitute a driving transistor, and wherein the second semiconductor, the second gate electrode, the second source electrode, and the first source electrode constitute a control transistor, and where the second gate electrode extends from the first gate electrode (see Fig. 7; based layer 120; semiconductor layer 131; first semiconductor 131f_T; a second semiconductor 131a1; gate insulating layer 140; gate electrode 125; first gate 125f_T; a second gate 125a; interlayer insulating layer 160; first source electrode 176f_T; first drain 133f_T; second source electrode/source region 176a; first semiconductor T6_T; second semiconductor T1; the second gate electrode 125a extends horizontally from first gate electrode 125f_T)
Regarding claim 9, the rejection of claim 8 is incorporated herein. Ko further disclose:
the first source electrode extends from a drain electrode of the control transistor (see Fig. 7)

Regarding claim 11, the rejection of claim 9 is incorporated herein. Ko further disclose:
the second source electrode is electrically coupled to the source region of the second semiconductor through a contact hole of the gate insulating layer and the interlayer insulating layer, and 25wherein the first source electrode is electrically coupled to a drain region of the second semiconductor through a contact hole of the gate insulating layer and the interlayer insulating layer (see Fig. 7; second source contact hole 72; first source contact hole 67)
Regarding claim 12, the rejection of claim 8 is incorporated herein. Ko further disclose:
an overlapped metal layer on the base layer, and overlapping at least parts of the first semiconductor, the first gate electrode, and the first source electrode; and a buffer layer covering the overlapped metal layer (see Fig. 7; overlapped metal layer 1911/1912; buffer layer 350)
Regarding claim 13, the rejection of claim 12 is incorporated herein. Ko further disclose:
the overlapped metal layer is electrically coupled to the first source electrode through a contact hole of the buffer layer, the gate insulating layer, and the interlayer insulating layer (see Fig. 7; contact hole 81 through buffer, gage and interlayer layers).
Regarding claim 14, the rejection of claim 8 is incorporated herein. Ko further disclose:
the first source electrode is implemented as a first storage electrode, and wherein the first storage electrode and the first gate electrode overlap each other, thereby constituting a first storage capacitor (see [0177]).
Regarding claim 15, the rejection of claim 8 is incorporated herein. Ko further disclose:
a passivation layer covering the upper electrode layer; and a first emission unit and a second emission unit on the passivation layer, wherein the second source electrode is electrically coupled to a first electrode of the first emission unit through a contact hole of the passivation layer (see Fig. 7; passivation layer 180; first emission unit 700_T; second emission unit 700_B;  holes 81 and 82).
Regarding claim 16, the rejection of claim 15 is incorporated herein. Ko further disclose:
the first source electrode is electrically coupled to a first electrode of the second emission unit through a contact hole of the passivation layer (see Fig. 7)

Regarding claim 17, claim 17 is rejected under the same rationale as claim 1, where the control transistor T6_T’s gate is connected to the second node T13 via T6_T.
Regarding claims 18-20, claims 18-20 are rejected under the same rationale as claims 2-3, and 5, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621